DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is (US 2016/0379837 A1), hereinafter Cheng.
Regarding claim 1, Cheng meets the claimed wherein the organic layer is formed from a random copolymer comprising a first monomer and a second monomer. (thin layer of a neutralizing material, e.g., a random copolymer of styrene and methyl methacrylate with a 
hydroxyl functional group at one end of the polymer chain, see [0019]). 
However, Cheng does not teach or suggest a first monomer represented by Formula 1 below and a second monomer represented by Formula 3 
wherein in formula 1, R is hydrogen or an alkyl group having 1 to 4 carbon atoms, X is a single bond, an oxygen atom, a sulfur atom, -S(=0)2-, a carbonyl group, an alkylene group, an alkenylene group, an alkynylene group, -C(=O)-X1- or -X1-C(=0)-, where X1 is an oxygen atom, a sulfur atom, -S(=0)2-, an alkylene group, an alkenylene group or an alkynylene group, and Y is a monovalent substituent comprising a ring structure to which a side chain having 8 or more chain- forming atoms is linked,
wherein formula 3 where X1 is a single bond, an oxygen atom, a sulfur atom, -S(=0)2-, an alkylene group, an alkenylene group or an alkynylene group, and W is an aryl group containing at least one halogen atom.
Claims 2 and 4-20 are allowed at least due to each claim’s dependence on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744